Citation Nr: 1602153	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  09-13 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1969 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In April 2015, the Board remanded the Veteran's claim for further development.  The requested development has not been completed; action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to afford the Veteran a hearing before the Board.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.700, 20.703 (2015).  In a VA Form 9, received in July 2009, the Veteran requested a hearing at a local VA office before a member, or members of the Board.  In September 2011, the Veteran submitted a letter that withdrew this request for a hearing.  However, in another VA Form 9 submitted in February 2012, the Veteran again requested a hearing at a local VA office before a member, or members of the Board.  There is no indication of record that the Veteran wishes to withdraw this request for a hearing.  The Veteran has a right to such a hearing.  

The Board remanded the case in April 2015 for the AOJ to afford the Veteran his requested travel Board hearing.  A review of the claims file demonstrates that the Veteran has still not been afforded a travel Board hearing.  A May 2015 deferred rating decision reflects that the travel Board hearing is pending and that no additional letter is needed until the hearing is actually scheduled, however there is no indication of any effort by the AOJ to comply with the Board's April 2015 remand instructions to schedule a travel Board hearing.  As such, the Board finds that the AOJ did not comply with the directives of the April 2015 remand.  Compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance. See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Because such hearings before the Board are scheduled by the RO, a remand is required in this case. 38 C.F.R. § 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing.  He should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2015).  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, return the claims file to the Board in accordance with appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


